Citation Nr: 1328946	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-29 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability affecting the groin area, thighs, and buttocks.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for a skin disability; and from a March 2010 rating decision that denied service connection for diabetes mellitus, for hypertension, and for erectile dysfunction.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In May 2011, the Board remanded the matters for additional development.

In March 2013, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In April 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2012).  This opinion was obtained in May 2013 and has been associated with the claims file. 

Pursuant to 38 C.F.R. § 20.903, the Veteran was sent a notice letter following the Board's receipt of the May 2013 VHA opinion. This letter informed the Veteran that he had 60 days to submit any additional evidence or argument. This letter was accompanied by a Medical Opinion Response Form, on which the Veteran could choose whether to have his case remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of any new evidence he submitted. 

In June 2013, the Veteran submitted a personal statement, and indicated on the response form that the case is in the hands of the undersigned.  

While evidence generally submitted by the Veteran or representative in response to § 20.903 notification is referred to the AOJ for review unless the Veteran waives this procedural right, situations where a medical expert opinion is obtained by the Board under the authority of 38 C.F.R. § 20.901 are not subject to initial review by the RO.  See 38 C.F.R. § 19.9(c)(1).  Specifically, the Board is not required to afford a claimant the opportunity to have a claim readjudicated by the AOJ when the only new evidence of record consists of a newly-obtained VHA opinion.  Accordingly, the Board need not remand this case for AOJ review of the May 2013 VHA opinion. 

Furthermore, the Board has reviewed the personal statement from the Veteran, which is cumulative of evidence already of record and does not alert VA to any evidence that is not yet of record.  Therefore, the Board concludes that a remand for AOJ review of the Veteran's June 2013 submission is not necessary. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a skin disability manifested by an intermittent rash affecting the groin area, thighs, and buttocks had its onset in service. 

2.  The conditions of the Veteran's service did not involve duty or visitation in the Republic of Vietnam during the Vietnam era.

3.  Diabetes mellitus did not have its onset in service or within the first post-service year; and is not otherwise related to service, to include chemical or herbicide exposure. 

4.  Hypertension was not present during active service or within the first post-service year, and is not otherwise related to service; nor is it due to or aggravated by a service-connected disability.

5.  Erectile dysfunction was not present during active service, and is not otherwise related to service; nor is it due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A skin disability manifested by an intermittent rash affecting the groin area, thighs, and buttocks was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  Hypertension was not incurred in service, and may not be presumed to be related to service; and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

4.  Erectile dysfunction was not incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through May 2008 and September 2009 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the March 2013 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are found to be adequate.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran also has indicated that some of his treating physicians are deceased and that their records are unavailable.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show current disability linked to active service or to a service-connected disability, would be helpful in substantiating the claims for service connection. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing. 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report; and no examiner had found, any physical defects or diseases other than defective vision at the time of enlistment in June 1959.
A.  Skin Disability Affecting the Groin Area, Thighs, and Buttocks

The Veteran contends that his skin first became irritated when he was assigned to work inside aircraft fuel cells to replace pumps and gauges and other equipment, and that the work was performed in confined spaces.  He stated that fuel was drained as much as possible, and that the JP-4 fuel and solvents would get into his buttocks and groin area for hours at a time until the shift ended.  The Veteran recalled visiting a doctor for his skin irritation shortly after his release from active service, and that the doctor felt that the skin irritation might be due to detergents.  Detergents were changed, and underclothing was double rinsed.  Over the years, the Veteran tried several types of medications and creams, and reported that the skin irritation cleared, and then returned and became worse.  He later was diagnosed with tinea cruris.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of skin rash or skin disease.  Records show that the Veteran was treated for lice in February 1963.  No skin disability was found at separation in April 1963.

Post-service records first show treatment for tinea cruris in 1991.  Records note what appeared to be a fungal rash of the left gluteal area in September 2003.  At that time the Veteran described the skin rash as recurring approximately one to three times a year, and lasting for weeks each time.  In May 2005, the Veteran reported that the rash on his left buttock had been present since August 2004; and that he had a similar rash twenty years ago that was treated with a steroid shot and cream.  Records also include assessments of fungal dermatitis in May 2005, tinea infection of the groin in September 2006, and cutana tarda in May 2008.
  
During a June 2009 VA examination, the Veteran reported his medical history of having problems with a rash in his groin area while on active service; and that he had been told to change his laundry detergent, which did not help.  The Veteran reported that he had a rash constantly and that it flared at times.  He continued to use topical, corticosteroid creams and ointments.  

Following examination, the diagnosis was tinea cruris in June 2009.  Regarding the cause of the Veteran's skin disability, the examiner opined that it was as least as likely as not caused by or a result of active service.  In support of the opinion, the examiner noted that, although entry and exit examinations did not mention any skin conditions, the Veteran was exposed to numerous unknown chemicals while on active duty.

In May 2010, another VA examiner opined that the diagnosis of the Veteran's rash and its relation to active service could not be determined, without resort to speculation, because the rash is not porphyria cutanea tarda as its history and findings are not consistent with either porphyria cutanea tarda or pseudoporphyria, nor tinea based on the historical lack of response to antifungal medications.  The examiner suggested that a definite diagnosis would require biopsy.

VA treatment records, dated in August 2010, show assessments of tinea cruris and pedis, as well as onychomycosis.

In a February 2013 statement, the Veteran's wife reported that she remembered the Veteran worked on the flight line; and that he often came home soaked in fuel, chemicals, and other strong solvents, and that he had to change clothes.  She also reported remembering he developed recurring rashes in the groin, waist, and buttock areas, and on his arms.  She reportedly changed laundry detergents, which did not help.
 
In March 2013, the Veteran testified that he had the rash in active service, and that he sought treatment for the rash shortly after his release from active service.  The Veteran also testified that he has had the rash in the groin area since then.

An April 2013 pathology report of the surgical biopsy revealed non-specific histologic findings, and raised the possibility of erythrasma.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he had problems with a rash in his groin area while in active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported that he worked with JP-4 fuel and solvents in a confined space on aircraft.  This is further corroborated by service personnel records, showing that the Veteran trained as a jet aircraft mechanic in 1959.

The Board finds the Veteran's lay statements concerning having problems with an intermittent rash in his groin area, and being subjected to a confined space in aircraft while working with JP-4 fuel and solvents are not only competent, but also are credible for purposes of establishing an incident in service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The question remains, however, whether the current tinea cruris is related to the in-service intermittent rash.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Court has admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted; or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Id.  The May 2009 VA opinion, indicating that the etiology could not be determined without biopsy, amounts to non-evidence.  By contrast, the June 2009 opinion of record offers a reasonable basis for the positive nexus offered.  It is highly probative evidence.

Here, given the nature of the disability, the Veteran's credible lay statements, and post-service treatment records reflecting longstanding treatment for a skin rash affecting the groin area, and the June 2009 opinion that supports the Veteran's claim, the Board finds that the Veteran's intermittent skin rash is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for a skin disability manifested by an intermittent rash affecting the groin area, thighs, and buttocks.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

B.  Diabetes Mellitus 

The Veteran contends that his diabetes mellitus is the result of exposure to herbicides in active service.  He stated that he was stationed at Selfridge Air Force Base in Michigan; and as an Airman, he was often assigned to flight line property maintenance, which included mowing grass and spraying herbicides of various types on taxiways, ramps, landing approach lights, etc., for weed control.  He later was diagnosed with diabetes mellitus.  

VA regulations provide that, if a Veteran was exposed to an "herbicide agent" during active service, presumptive service connection is warranted for certain disorders:  Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

For purposes of 38 C.F.R. § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is considered to be an herbicide agent.

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service connection arises for a Vietnam era veteran (presumed exposed to herbicides, including Agent Orange) who later develops certain disorders.

Here, the Veteran's DD Form 214 shows no foreign service, and the Veteran is not in receipt of the Vietnam Service Medal. There is no evidence of record that the Veteran ever stepped foot on land in Vietnam.  As such, the Veteran is not entitled to presumptive service connection for diabetes mellitus.  Moreover, records show that the Veteran was first diagnosed with diabetes mellitus in September 1999.  As such, there is no evidence of diabetes mellitus during service or within the first post-service year, and no basis to presume its onset in service.

The Board notes, however, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).
   
Here, VA submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's exposure to herbicides. A PIES response received in June 2008 indicated that there were no records of exposure to herbicides.

In September 2010, the RO concluded that the Veteran's statements of exposure to numerous hazardous chemicals including Agent Orange while working on the flight line in Michigan did not contain specific, researchable information required by the U.S. Army and Joint Services Records Research Center (JSRRC), in order to corroborate the Veteran's claimed exposure.  In this regard, the evidence of record includes a formal finding of inability to research the Veteran's reported Agent Orange exposure.  

The Board recognizes that the Veteran may very well have been exposed to various chemicals, including commercial herbicides, while serving as an Airman at the Selfridge Air Force Base in Michigan.  Where a Veteran's claim is based on general herbicide use within the base, there are no records of such activity involving tactical herbicides.  In this regard, the Board notes that the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) have maintained listings since 1957 of commercial herbicides and other pesticides that have been approved for use on U.S. Military Installations worldwide.

The Board finds the Veteran's lay statements, as corroborated by service department records in general, to be credible for purposes of establishing an incident in service.  

In December 2009, a VA physician reported that the Veteran had been treated since early 2000 by a number of physicians for diabetes mellitus; and opined that the Veteran's diabetes mellitus, in all likelihood, is attributed to herbicides and chemicals (numerous) used by him in routine assignments while in active service.  

During a VA examination in January 2010, the Veteran reported the gradual onset of elevated blood sugars in the early 1990's; and that he started taking medications for diabetes mellitus in the mid-1990's.  He also reported using chemicals on aircraft and spraying herbicides on runways and surrounding areas.  The examiner noted the Veteran's medical history and his risk factors for diabetes mellitus, including a family history of diabetes mellitus in his father; being overweight since shortly after military service; and having a sedentary life style most of his adult life.  The Veteran also has had hyperlipidemia since the 1970's.

Following examination in January 2010, the examiner opined that the Veteran's diabetes mellitus was less likely as not (less than 50/50 probability) caused by or a result of in-service exposure to chemicals.  In support of the opinion, the examiner reasoned that the Veteran's diabetes mellitus developed approximately twenty to thirty years after his active service; and that the Veteran reportedly struggled with being overweight soon after his active service, and up through the time of his diagnosis with diabetes mellitus.  The examiner also noted the Veteran's sedentary life style and family history in a first degree relative, and concluded that these risk factors outweighed the potential effects of chemical exposure that occurred over twenty years before he developed diabetes mellitus.

In view of the conflicting evidence of record, the Board sought a VA expert medical opinion to clarify and address the question of etiology of the Veteran's diagnosed diabetes mellitus.

In May 2013, the expert reviewed the Veteran's claims file and treatment records, the medical opinions of record, and certain medical literature pertaining to Agent Orange and herbicide exposure and diabetes mellitus.

The expert opined that it is not at least as likely as not (50 percent probability or more) that diabetes mellitus had its clinical onset in service, or is otherwise related to the Veteran's active service-including chemical exposure while on active service and/or when spraying runways and surrounding areas with herbicides.  In support of the opinion, the expert noted that the Veteran had no exposure to Agent Orange; and that epidemiologic assessments for associating herbicides other than Agent Orange to diabetes mellitus did not, in the aggregate, support any relationship.  References for such a conclusion were cited by the expert.  The expert found that the overwhelming risk of diabetes mellitus in the Veteran was inherited, with expression of the disease phenotype from weight gain.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The March 2012 expert reviewed the entire claims file and cited to specific evidence and medical literature to support the opinion.  The expert specifically noted the Veteran's exposure to herbicides other than Agent Orange, and that evidence of a relationship between other herbicides and diabetes mellitus was not supported in the medical literature.  In essence, the expert found that the Veteran's diabetes mellitus was less likely than not linked to active service.  The opinion is probative because it is factually accurate, fully articulated, and contains sound reasoning. 

The December 2009 VA treating physician provided no supporting rationale for the opinion proffered.  Hence, it has less probative value and is outweighed by the March 2012 expert's opinion, which is fully articulated and references cited. 

By contrast, the January 2010 VA examiner reviewed the Veteran's medical history and completed a comprehensive examination, and concluded against a relationship between the current disability and service.  This report also is fully articulated and contains sound reasoning.  The Board finds both the March 2012 expert's opinion and the January 2010 examiner's opinion to be persuasive in finding that the Veteran's current diabetes mellitus did not have its onset in active service, and is not related to events in active service.  Notably, the disability was first diagnosed in 1999, more than three decades after the Veteran's discharge from active service.  Given the March 2012 expert's finding against associating herbicides other than Agent Orange to diabetes mellitus, the Board finds the January 2010 examiner's opinion supported by the record and responsive to the question at hand.

The Board notes the Veteran's sincere belief that his current diabetes mellitus originated during service.  However, his lay testimony and the unsupported VA treating physician's opinion are outweighed by the March 2012 expert's finding and the negative opinion reached by the VA examiner during the January 2010 VA examination.  Specifically, while the Veteran is competent to report symptoms and other observable manifestations, he is not competent to opine on the inner workings of the endocrine system.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for diabetes mellitus.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Hypertension and Erectile Dysfunction

The Veteran contends that service connection for hypertension and for erectile dysfunction is warranted on the basis that each of the disabilities is proximately due to or a result of his diabetes mellitus.

The Board notes that service connection has not been established for diabetes mellitus.  Hence, secondary service connection is not applicable.

Moreover, the record reflects that the Veteran was first diagnosed with hypertension and with erectile dysfunction many years after his military discharge from service.  Although each of the disabilities has persisted, the Veteran is nevertheless not entitled to direct service connection for hypertension and for erectile dysfunction because there is no competent evidence linking each of his current disabilities to any disease or injury in active service.

Service treatment records do not reflect any findings or complaints of elevated blood pressure or erectile dysfunction.  The Veteran underwent no treatment for hypertension or erectile dysfunction in service.  Neither disability was noted at the time of the Veteran's separation examination from active service in April 1963.

In March 2013, the Veteran testified that has had hypertension for perhaps a little longer than seven years; and that his hypertension had developed after he was diagnosed with diabetes mellitus.  He also testified that he started developing erectile dysfunction in the 1970's, which became more pronounced after his retirement in 1996.

Post-service records first show an assessment of erectile dysfunction in June 2006, and a notation that the Veteran first was diagnosed with hypertension in 2008. Thus, the evidence of record weighs against a finding that either hypertension or erectile dysfunction was present during active service or within the first post-service year.

Moreover, in January 2010, a VA examiner opined that the most likely etiology of the Veteran's erectile dysfunction was his diabetes mellitus.  The examiner also indicated that, although diabetes mellitus was not the primary cause of the Veteran's hypertension, the diabetes mellitus contributed to its development through the effects of elevated blood sugar on his circulation.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that either disability is in any way related to active service.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension and for erectile dysfunction, to include each as secondary to diabetes mellitus.  On these matters, the benefit-of-the-doubt rule does not apply, and each of the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a skin disability manifested by an intermittent rash affecting the groin area, thighs, and buttocks is granted.

Service connection for diabetes mellitus is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he was exposed to excessive noise in active service while working as a jet aircraft mechanic.  He also reported noise exposure from various weapons and heavy equipment.  He did not serve in combat.  His DD Form 214 reflects the Veteran's occupational specialty as an aircraft mechanic (jet).  His current difficulty is understanding speech in noisy places and adverse listening conditions.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Audiometric testing in service at enlistment in June 1959 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered voice.

Audiometric testing in service in April 1962 revealed that the Veteran did not wear hearing protection.  Pure tone thresholds, in decibels (ASA units converted to ISO units), for each ear were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10
LEFT
15
5
10
20
20

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.) 

Audiometric testing in service in March 1963 revealed that pure tone thresholds, in decibels (ASA units converted to ISO units), for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
0
5
LEFT
15
10
10
0
5

Audiometric testing at the time of the Veteran's separation examination in April 1963 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels (ASA units converted to ISO units), for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
20
10
5
0
15

VA audiometric test results in August 2008 reveal data most consistent with bilateral high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In August 2008, a VA audiologist opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma in service.  The audiologist reasoned that the separation examination in April 1963 showed hearing within normal limits.  It is very unclear whether the medical opinion of record included consideration of the Veteran's lay statements of onset in service, to include his reported exposure to excessive noise from jet aircraft and various weapons and heavy equipment.  It is also unclear whether the audiologist considered the converted units of the in-service audimetric testing.

Given the likelihood that the Veteran had significant in-service noise exposure as a jet aircraft mechanic working on military aircraft, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include in-service noise exposure from working on jet aircraft, as alleged, and from various weapons and heavy equipment; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records for bilateral hearing loss, which have yet to be associated with the Veteran's claims folder (physical or electronic).

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from working on jet aircraft and engines, as well as from various weapons and heavy equipment, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, including the converted units of the April 2962, March 1964, and April 1963 audiological examination results (which are set forth above), and the Veteran's lay statements.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


